



EXHIBIT 10.5




AMN HEALTHCARE
EQUITY PLAN
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made this _____________,
2017 by and between AMN Healthcare Services, Inc. (the “Company”), a Delaware
corporation, and _______________________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Company sponsors the AMN Healthcare Equity Plan, as amended and
restated (the “Plan”), and desires to afford the Grantee the opportunity to
share in the appreciation of the Company’s common stock, par value $.01 per
share (“Stock”) thereunder, thereby strengthening the Grantee’s commitment to
the welfare of the Company and Affiliates and promoting an identity of interest
between stockholders and the Grantee.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Definitions.
The following definitions shall be applicable throughout the Agreement. Where
capitalized terms are used but not defined herein, their meaning shall be that
set forth in the Plan (unless the context indicates otherwise).
(a)    “Affiliate” means (i) any entity that directly or indirectly is
controlled by, or is under common control with the Company and (ii) any entity
in which the Company has a significant equity interest, in either case as
determined by the Committee.
(b)    “Change in Control” means:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;
(ii)    the sale of all or substantially all of the business or assets of the
Company; or
(iii)    the consummation of a merger, consolidation or similar form of
corporate transaction involving the Company that requires the approval of the
Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination:


1



--------------------------------------------------------------------------------





EXHIBIT 10.5




(x) a Person is or becomes the beneficial owner, directly or indirectly, of a
majority of the combined voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), or (y) the Company’s stockholders prior
to the Business Combination thereafter cease to beneficially own, directly or
indirectly, a majority of the combined voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), counting for this purpose
only voting securities of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) received by such stockholders in
connection with the Business Combination.“Surviving Corporation” shall mean the
corporation resulting from a Business Combination, and “Parent Corporation”
shall mean the ultimate parent corporation that directly or indirectly has
beneficial ownership of a majority of the combined voting power of the then
outstanding voting securities of the Surviving Corporation entitled to vote
generally in the election of directors.
(c)    “Disabled” has the meaning set forth in Section 13(c)(ii) of the Plan.
(d)    “Grant Date” means __________________, 2017, which is the date the
Committee authorized this RSU grant.
(e)    “Restricted Stock Units” or “RSUs” means the restricted stock units
granted under Section 2.
2.    Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, the Company hereby grants to the Grantee an aggregate of
________________ Restricted Stock Units.
3.    Vesting Schedule. No RSUs may be settled until they shall have vested.
Except as otherwise set forth in this Agreement or in the Plan, 100% of the RSUs
shall vest on the earlier of the first anniversary of the Grant Date or the date
of the Company’s annual meeting of stockholders the first year following the
Grant Date.
4.    Settlement of RSUs.
(a)    Each vested RSU entitles the Grantee to receive one share of Stock on the
“Settlement Date,” which shall be the date of the Grantee’s termination of
service from the Company.
(b)    Shares of Stock underlying the RSUs shall be issued and delivered to the
Grantee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on the Grantee. The shares of Stock delivered to the Grantee pursuant to
this Section 4 shall be free and clear of all liens, fully paid and
non-assessable. In no event shall fractional shares of Stock be issued.


2



--------------------------------------------------------------------------------





EXHIBIT 10.5




(c)    Until such time as shares of Stock have been issued to the Grantee
pursuant to paragraph (b) above, and except as set forth in Section 5 below
regarding dividend equivalents, the Grantee shall not have any rights as a
holder of the shares of Stock underlying this Grant including but not limited to
voting rights.
5.    Dividend Equivalents. If on any date the Company shall pay any cash
dividend on shares of Stock of the Company, the number of RSUs credited to the
Grantee shall, as of such date, be increased by an amount determined by the
following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional RSUs to be credited to the Grantee on such dividend
payment date;
X = the aggregate number of RSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
6.    Termination of Service. If, prior to the Settlement Date, the Grantee
shall undergo (other than by reason of death or becoming Disabled) a termination
of service, the RSUs that are not vested at the date of such termination shall
be cancelled on such date.
7.    Company; Grantee.
(a)    The term “Company” as used in this Agreement with reference to service
shall include the Company, its Subsidiaries and its Affiliates, as appropriate.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the RSUs may be transferred by will or by the laws of descent
and distribution, the word “Grantee” shall be deemed to include such person or
persons.
8.    Non-Transferability.  The RSUs granted herein are not transferable by the
Grantee other than to a designated beneficiary upon death, by will or the laws
of descent and distribution, or to a trust solely for the benefit of the Grantee
or Grantee’s immediate family.
9.    Forfeiture for Violation.
(a)    Non-Solicit. The Grantee agrees that during the term of the Grantee’s
service and for a period of two years thereafter, the Grantee shall not solicit,
attempt to solicit or endeavor to entice away from the Company any person who,
at any time during the


3



--------------------------------------------------------------------------------





EXHIBIT 10.5




term of the Grantee’s service was a healthcare professional (including a
healthcare executive) of the Company, or an employee, customer, permanent
placement candidate, client or supplier of the Company.
(b)    Confidential and Proprietary Information. The Grantee agrees that the
Grantee will not, at any time make use of or divulge to any other person, firm
or corporation any confidential or proprietary information concerning the
business or policies of the Company (which includes, for the avoidance of doubt,
any and all of its divisions, Affiliates or Subsidiaries. For purposes of this
Agreement, any confidential information shall constitute any information
designated as confidential or proprietary by the Company or otherwise known by
the Grantee to be confidential or proprietary information including, without
limitation, customer information. The Grantee acknowledges and agrees that for
purposes of this Agreement, “customer information” includes without limitation,
customer lists, all lists of professional personnel, names, addresses, phone
numbers, contact persons, preferences, pricing arrangements, requirements and
practices. The Grantee’s obligation under this Section 9(b) shall not apply to
any information that (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of the Grantee; or (iii) is
hereafter disclosed to the Grantee by a third party not under an obligation of
confidence to the Company. The Grantee agrees not to remove from the premises of
the Company, except in service of the Company in pursuit of the business of the
Company or except as specifically permitted in writing by the Company, any
document or other object containing or reflecting any such confidential or
proprietary information. The Grantee recognizes that all such information,
whether developed by the Grantee or by someone else, will be the sole exclusive
property of the Company. Upon termination of service, the Grantee shall
forthwith deliver to the Company all such confidential or proprietary
information, including without limitation all lists of customers, pricing
methods, financial structures, correspondence, accounts, records and any other
documents, computer disks, computer programs, software, laptops, modems or
property made or held by the Grantee or under the Grantee’s control in relation
to the business or affairs of the Company, and no copy of any such confidential
or proprietary information shall be retained by the Grantee.
(c)    Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a) or (b), the Grantee shall immediately forfeit his/her
RSUs (whether vested or unvested) and any issuance of shares of Stock that
occurs after (or within six (6) months before) any such violation shall be void
ab initio.
(d)    Additional Agreement. For the avoidance of doubt, this Section 9 shall be
in addition to and shall not supersede (or be superseded by) any other
agreements related to the subject matter of this Section 9 contained in any
confidentiality agreement or any other agreement between the Grantee and the
Company.


4



--------------------------------------------------------------------------------





EXHIBIT 10.5




10.    Rights as Stockholder.  The Grantee or a transferee of the RSUs shall
have no rights as a stockholder with respect to any share of Stock covered by
the RSUs until the Grantee shall have become the holder of record of such share
of Stock and no adjustment shall be made for dividends or distributions or other
rights in respect of such share of Stock for which the record date is prior to
the date upon which he/she shall become the holder of record thereof.
11.    Effect of Change in Control.
(a)    In the event of a Change in Control, notwithstanding any vesting
schedule, 100% of the RSUs shall become immediately vested upon such Change in
Control. The Company shall issue shares of Stock (or cash if shares of Stock are
no longer available) to the Grantee to settle the vested RSUs as soon as
reasonably practicable.
(b)    The obligations of the Company under this Agreement shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of the Grantee’s rights under this Agreement in
any agreement or plan that it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
12.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee at the Grantee’s address as recorded in the records of the
Company.
13.    No Right to Continued Service.  This Agreement shall not be construed as
giving the Grantee the right to be retained in the service of the Company, a
Subsidiary or an Affiliate. Further, the Company or an Affiliate may at any time
dismiss the Grantee or discontinue any consulting relationship, free from any
liability or any claim under this Agreement, except as otherwise expressly
provided herein.
14.    Binding Effect. Subject to Section 8 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.
15.    Amendment of Agreement. The Committee may, to the extent consistent with
the terms of this Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any portion of
the RSUs heretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely impair the rights of the Grantee in respect of
any RSUs already granted shall not to that extent be effective without the
consent of the Grantee.


5



--------------------------------------------------------------------------------





EXHIBIT 10.5




16.    RSUs Subject to Plan. By entering into this Agreement, the Grantee agrees
and acknowledges that the Grantee has received and read a copy of the Plan. The
RSUs are subject to the terms of the Plan. The terms and provisions of the Plan
as they may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
17.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AMN HEALTHCARE SERVICES, INC.
By:
        
Name:    Susan R. Salka
Title:    President and CEO

GRANTEE
By:
        
Name:    



6

